ON REHEARING.
It is claimed that five of the checks were not entered as charges against defendant's account until after the bank closed. There is evidence to support that claim. Whether the checks *Page 979 
were entered upon the bank's records as charges against defendant's account before or after the bank closed, is immaterial.
When the bank paid the defendant's checks in an amount in excess of the sum deposited by him, the right to recover the difference matured and the entry or withholding of the checks as charges against defendant's account upon the bank's records in no way affected that right.
It is contended defendant had the right of trial by jury and that that right was not waived.
It is provided by section 1398, Revised Statutes 1919, that an issue of fact in an action for the recovery of money . . . must be tried by jury unless a jury trial be waived "or a reference ordered as hereinafter provided."
The court had jurisdiction to rule upon, and it did rule upon the motion to appoint a referee. Having jurisdiction of that question, the court order appointing the referee was not void; at most it was only erroneous. After the order appointing the referee was entered of record, neither party had the right of trial by jury, so long as that order was not set aside, even though it was erroneous. Had defendant desired to question the propriety of the action of the court in appointing a referee, he should have objected at the time, and if his objection was overruled an exception should have been saved by bill of exceptions. He did not do either, and the order not being void, we cannot review the ruling.
It is asserted in motion for rehearing that the allowance of costs in favor of the referee is record proper and reviewable without the saving of an exception thereto. The amount and taxation of the referee's costs required judicial investigation and determination and is not reviewable on appeal in the absence of any complaint in the motion for new trial. [Beecham v. Evans,136 Mo. App. 418, 421, 117 S.W. 1190; Schawacker v. McLaughlin,139 Mo. 333, 345, 40 S.W. 935; Bosley v. Parle, 35 Mo. App. 232, 236.]
The motion for rehearing is overruled. Boyer, C., concurs.